DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/17/2022 has been entered. The Applicant amended claim 17-19 and 37. Claims 17-19 and 32-37 are pending.

Claim Objections
The Applicant amended claim 37 to overcome the claim objection. The objection has been withdrawn. 

Response to Argument
Applicant’s arguments with respect to independent claims 17-19 and dependent claims 32-37 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2009/0161090, of record), in view of Das et al. (US 2013/0201445) and further in view of Canovas Vidal et al. (US 2012/0044454, of record).

Regarding claim 17, Campbell teaches a system for selecting an intraocular lens (IOL) for implantation in a subject eye (refer to US 2009/0161090), comprising: 
a corneal topography subsystem (Figs. 1-7, “a system 1000 for measuring … corneal topography of an eye”, [046]); 
a wavefront aberrometer subsystem (“System 1000 comprises … an aberrometer or wavefront analyzer 1020”, [0046]; “system 1000 to provide a probe beam into eye 100 to characterize its total ocular aberrations .. to wavefront sensor 1550”, [0075]),
an optical coherence tomography subsystem (“System 1000 comprises a topographer 1010”, [0046]; “The lamp … includes an optical coherence tomographer (OCT)”, [0048]); 
a memory which stores data of eye characteristics for the subject eye acquired from each of the corneal topography subsystem, the wavefront sensor subsystem and the optical coherence tomography subsystem, wherein the stored data includes a plurality of ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, and posterior lens surface information, lens tilt information, lens thickness and lens position information (Campbell teaches “system 1000 for measuring aberrations and corneal topography of an eye ….comprises a topographer 1010, an aberrometer or wavefront analyzer 1020, and a processor 1410”, [0046], “The system may further include a computer configured to determine the shape of the object and/or the distance of the object from the system ….”, [abstract], “data is produced by the detector array 1400”, [0139]. It is inherent that the computer and the processor require a memory that stores the collected data to calculate or compare to “determine the locations and/or shape of the light spots on detector array 1400 and to compare these locations and/or shapes and those are data of eye characteristics” and for all other functions listed in this reference and in Figs. 1 to 17; Campbell teaches a computer/processor to perform several determination and analyzing, like: “detector array 1400 detects the light spots projected thereon and provides corresponding output signals to processor 1410. Processor 1410 determines the locations and/or shape of the light spots on detector array 1400, and compares these locations and/or shapes to those expected for a standard or model cornea, thereby allowing processor 1410 to determine the corneal topography … processing the spot images on detector array 1400 may be used to determine the corneal topography of eye 100, or other information related to the characterization of eye 100”, [0072], “the operation of the topographer portion of system …. such information can be determined from the images of second light sources 1300 on detector array 1400” [0073], “processor 1410 to determine the corneal topography of eye 100. Accordingly, the topography of the entire corneal surface can be characterized by system 1000 without a "hole" or missing data from the central corneal region”, [0075], “system 1000 to provide a probe beam into eye 100 to characterize its total ocular aberrations … to wavefront sensor 1550”, [0075], “the image of a given light source to be located as a virtual image posterior to the corneal surface”, [0069], “the corneal thickness, anterior chamber depth, crystalline lens thickness and lens to retinal distance, and the like. Such data, in combination with topography and aberrometry data provided by topographer 1010 and wavefront analyzer 1020”, [0157]). 
Wherein the memory further stores IOL model data for a plurality of IOL models, each IOL model having associated with it a plurality of predetermined parameters including dioptic power, anterior and posterior radius, IOL thickness, refractive index and dispersion, asphericity, toricity (the abstract disclosed system may further include a computer, Figs. 1-7 shows system includes a processor 1410, which processes these output signals [0059]. It is inherent that the computer and the processor require a memory that stores data. Figs. 1-5: processor 1410 is connected to detector array 1400, beamsplitter 1760 of wavefront analyzer 1020, wavefront sensor 1550, beamsplitter 1620 to characterize its total ocular aberrations and other elements. Campbell discloses: “processor 1410 to determine the corneal topography of eye”, [0074], “analyzed by processor 1410 of system 1200 to determine the base curvature and shape of the cornea”, [0099], “system 1000 includes both corneal topographer 1010 for measuring the surface of the eye 100 and wavefront analyzer 1020 for measuring ocular aberrations of the total ocular system of the eye 100. More specifically, system 1000 can be considered to comprise six major subsystems: (1) Iris Image; (2) a Fixation Target; (3) a Probe Beam Source; (4) a Wavefront Sensor; (5) a Placido-type Light Source Array; and (6) and Helmholtz Sources”, [0063], “Processor 1410 determines the locations and/or shape of the light spots on detector array 1400, and compares these locations and/or shapes to those expected for a standard or model cornea, thereby allowing processor 1410 to determine the corneal topography”, [0072], “Processor 1410 determines the locations and/or shapes of the light spots on detector array 1400, and compares these locations and/or shapes to those expected based for a standard or model cornea, thereby allowing processor 1410 to determine the corneal topography of eye”, [0074], “the calculations which must be performed by processor 1410 of system 1000 to calculate a measured cornea's topography”, [0113]; “the optical coherence tomographer can additionally provide valuable biometrical information, such as the corneal thickness, anterior chamber depth, crystalline lens thickness and lens to retinal distance, and the like. Such data, in combination with topography and aberrometry data provided by topographer 1010 and wavefront analyzer 1020, respectively, may be extremely useful in intraocular lens (IOL) implantation and corneal refractive procedures”, [0157]; dioptric power also known to the art as optical power, refractive power, focusing power, or convergence power: “light source passes only once through the imaging system, or the individual optical elements thereof, and is used to determine geometric and/or optical information of at least a portion of a surface of the reference or test object ..” [0009], “measures the curvature and shape of the cornea “, [0098], “… an element the refracts, reflects, and/or diffracts light and has either positive or negative optical power ..”, [0047], see also [0069] . As to the present grounds of rejection the prior art teaches the structural systems as claimed, and the use of memory to store, like, “memory which stores”); and 
a processor coupled to the memory, the processor configured to derive a treatment of the subject eye (Figs. 1-7 shows system includes a “processor 1410, which processes these output signals” [0059], described in [0060-007], the abstract disclosed system may further include a computer, it is known to art that a processor coupled to the memory in a computer), and the processor is configured to derive a treatment of the subject eye, (“FIG. 1A shows one embodiment of a system 1000 for measuring aberrations and corneal topography of an eye 100. System 1000 comprises a topographer 1010, an aberrometer or wavefront analyzer 1020, and a processor 1410. The topographer 1010 comprises a structure 1100 … a detector, photodetector, or detector array 1400”, [0046]).
Campbell in first embodiment in Figs. 1-7 doesn’t explicitly teach treatment of the subject’s eye including, all of the plurality of IOL models to provide biometry data, ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, and posterior lens surface information, lens tilt, thickness and position information as claimed. 
Campbell’s first embodiment Figs. 1-7 and the embodiment in Fig. 15 are related because both teaches optical diagnostics, and in particular to methods and systems of optical diagnostics of an eye.
In the embodiment in Fig. 15, Campbell discloses treatment of the subject eye including, for each of the plurality of IOL models to provide biometry data, ocular biometry information, anterior and posterior corneal surface information, anterior and posterior lens surface information, lens tilt, thickness and position information (“the optical coherence tomographer can additionally provide valuable biometrical information, such as the corneal thickness, anterior chamber depth, crystalline lens thickness and lens to retinal distance, and the like. Such data, in combination with topography and aberrometry data provided by topographer 1010 and wavefront analyzer 1020, respectively, may be extremely useful in intraocular lens (IOL) implantation and corneal refractive procedures, such as LASIK or PRK surgery”, [0157]; “the topographer 1010 and the OCTs .. are used in combination to provide a vertex error of the eye 100 (or cornea) or a system distance between the vertex of the eye 100 (or cornea) and the system 1000 e.g., the axial distance D derived above...”, [0158]; “system may also be used to measure or calculate other physical, geometric, or optical properties  .. further include, or be integrated with, other optical components or measurement systems not shown in FIG. 17. Such measurement systems include, but are not limited to, an aberrometer, wavefront analyzer, interferometer, pupilometer, pachymeter, corneal microscope, biometer, tomographer, OCT, or the like. In certain embodiments, the system 5000 incorporates the use of polarization to measure the pachymetry”, [0159]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of first embodiment (Figs. 1-7) of Campbell to include the features disclosed in second embodiment in Figs. 15-17, for the predictable result of having the advantage of collecting valuable biometrical information, such as the corneal thickness, anterior chamber depth, crystalline lens thickness and lens to retinal distance, and the like, which are extremely useful in intraocular lens (IOL) implantation and corneal refractive procedures, such as LASIK or PRK surgery, as taught by Campbell in [0157-0160].  
Campbell doesn’t explicitly teach the memory stores data of echelette features, haptic angulation, and lens filter, and the treatment of the eye including: (1) predict a position of the IOL model when implanted in the subject eye, based on the plurality of eye characteristics, (2) simulate the subject eye to produce an eye model based on the plurality of IOL predetermined parameters and the predicted IOL position;2Appl. No. 16/714652Attorney Docket No. JSV6494USDIV1 Response Dated April 14, 2022Customer No.: 27777Reply to Restriction Requirement of Feb. 15, 2022(3) perform ray tracing and an IOL spherical equivalent and cylinder power calculation, as well as determine an optimum IOL orientation based on said eye model; and (4) propose one IOL power for one or more IOL models from the plurality of IOL models corresponding to the optimum IOL orientations based on predetermined criteria; and (5) show simulated optical quality and/or visual performance provided by each of the proposed IOL models for distance and/or for vergence and/or field angle.  
Campbell teaches system memory used to store test data but silent about data from echelette features, haptic angulation, and lens filter.
Campbell and Das are related as intraocular lens (IOL) systems.
Das teaches the ophthalmic system includes memory and echelette features, haptic angulation, and lens filter (“an IOL 10 may be calculated by a component that may include an interface, logic, memory, and/or other suitable element, any of which may include hardware and/or software… Logic may be encoded in memory and may perform operations when executed by a computer… A memory can store information and may comprise one or more tangible, computer-readable, and/or computer-executable storage medium.”, [0031]; “Diffractive regions 30 have steps (or echelettes) 36 of particular step heights 40 that diffract light into one or more orders …” [0020]; “optical filters that may improve visual acuity and/or protect retinal tissue from potentially harmful wavelengths. Though not shown, IOL 10 can also include one or more fixation members (e.g., haptics) that can facilitate placement of IOL 10 into a patient's eye”, [0014]; “Optic 12 has an anterior surface 14 and a posterior surface 16 substantially centered about an optical axis OA. Anterior surface 14 and posterior surface 16 may have any suitable base profile …”, [0015-0016]; reflective index [0023]); 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Campbell to collect the data from echelette features, haptic angulation, and lens filter, and use the memory to store the data, as taught by Das for the predictable result of improving the system by including memory for storing data; and including optical filters which improve visual acuity and/or protect retinal tissue from potentially harmful wavelengths, as Das teaches in [0014], [0020] and [0031].
Campbell in view of Das doesn’t explicitly teach the treatment of the eye including: (1) predict a position of the IOL model when implanted in the subject eye, based on the plurality of eye characteristics, (2) simulate the subject eye to produce an eye model based on the plurality of IOL predetermined parameters and the predicted IOL position; (3) perform ray tracing and an IOL spherical equivalent and cylinder power calculation, as well as determine an optimum IOL orientation based on said eye model; and (4) propose one IOL power for one or more IOL models from the plurality of IOL models corresponding to the optimum IOL orientations based on predetermined criteria; and (5) show simulated optical quality and/or visual performance provided by each of the proposed IOL models for distance and/or for vergence and/or field angle.  
Campbell and Canovas are related as eye treatment systems.
Canovas teaches (“a system and a method of selecting an intraocular lens (IOL)” [0015]); a the memory further operable to store IOL model data for a plurality of IOL models, each IOL model having associated with it a plurality of predetermined parameters; and a processor coupled to the memory, the processor configured to derive a treatment of the subject eye, including, for each of the plurality of IOL models (“The system and method of the present invention may be embodied in a tangible computer-readable storage device storing computer instructions which, when read by a computer, cause the computer to perform the steps discussed … the present invention provides a system and method that provides improved accuracy in predicting optimal IOL power for patients whose eyes are inside as well as outside of the normal range” [0018-0019]; “formulating the recommendation of IOL characteristics, may thus preferably take into account the unique biometric parameters of the subject eye, such as the AXL and the ACD as well as anterior corneal aberrations of the subject eye”, [0041]; “input into a computer program at step 330, as well as the geometries corresponding to different IOL models and/or powers … computer readable instructions that may be stored in a tangible computer readable storage medium, such as a hard drive, optical disk, volatile or non-volatile memory, or the like. The program instructions, when read and executed by a computer, such as on one or more microprocessors, cause the computer to perform work. Here, a computer user, such as an ophthalmologist, may input the ACTP, AXL and ACD into the program, … post-implantation position of the IOL may be calculated … from the biometric data entered into the computer program. The position may be predicted from the measured AXL and pre-operative ACD at steps 302 and 303 respectively, using a regression formula based on historical clinical data relating a plurality of pre-operative ACDs (ACD_pre) and AXLs with the corresponding post-operative ACD (ACD_post)”,  [0043-0044], “different regression formulas may be obtained or used for different IOL models, as will be understood to those skilled in the art. As used herein, an "IOL model" is used to refer to a modeling of a series of IOLs each having different power, typically from the same manufacturer and having known geometries and/or parameters. The post-operative position of the IOLs of a particular IOL model may be described by a regression correlation that is developed for that particular IOL model from the biometric data previously described, and may be used to predict the post-operative position of any of the IOL powers for that IOL model”, [0045]), to: (1) predict a position of the IOL model when implanted in the subject eye, based on the plurality of eye characteristics (“system and method may further be, with respect to a first measuring device, capable of providing a plurality of characteristics of a subject eye, and, when associated with a computing device programmed with at least one characteristic for each of a plurality of identified IOLs, may further predict a position of the identified IOL when implanted in the subject eye”, [0018]; “post-implantation position of the IOL may be calculated at step 320 from the biometric data entered into the computer program. The position may be predicted from the measured AXL and pre-operative ACD at steps 302 and 303 respectively, using a regression formula based on historical clinical data relating a plurality of pre-operative ACDs (ACD_pre) and AXLs”, [0044]; “different regression formulas may be obtained or used for different IOL models, as will be understood to those skilled in the art. As used herein, an "IOL model" is used to refer to a modeling of a series of IOLs each having different power, typically from the same manufacturer and having known geometries and/or parameters. The post-operative position of the IOLs of a particular IOL model may be described by a regression correlation that is developed for that particular IOL model from the biometric data previously described, and may be used to predict the post-operative position of any of the IOL powers for that IOL model”, [0045]); (2) simulate the subject eye to produce an eye model based on the plurality of IOL predetermined parameters and the predicted IOL position2 (“simulate the subject eye based on the plurality of characteristics”, [0018]; “Response Dated April 14, 2022a polychromatic ray tracing is one that employs multiple wavelengths of light so that chromatic aberration may also be accounted for and a ray tracing procedure is a procedure that simulates light propagation and refraction through an optical system by means of an exact solution of Snell's law, for light rays passing through the system. Illustratively, an entrance pupil of 4 mm may be selected, as referenced above, at least in part because a 4 mm pupil is realistic for cataract patients, and is large enough to allow for the introduction of monochromatic eye aberrations, which are omitted in paraxial optics (herein defined as the optics related to small angles and close proximity to the optical axis, which is analogous to using a small aperture, i.e. a small pupil). As such, the subject eye may be modeled through ray tracing of the path of multiple wavelength light passing through the modeled eye”, [0056]),Reply to Restriction Requirement of Feb. 15, 2022 (3) perform ray tracing and an IOL spherical equivalent and cylinder power calculation, as well as determine an optimum IOL orientation based on said eye model (“performing a ray tracing through that model eye”, [abstract]; “The calculating of the ray tracing may be performed polychromatically or monochromatically, depending on the IOL material, at a suitable entrance pupil”, [00016-0017]; “a system and method that provides improved accuracy in predicting optimal IOL power for patients”, [0019]; “both monochromatic and polychromatic aberrations of the IOL model to implant. Therefore, the system provides a model for predicting optical quality of the patient's eye with the implanted IOL”, [0032]; “systems and methods are directed to selecting characteristics, such as optical power, particularly for spherical and aspherical intraocular lenses (IOLs), such as to provide an optimal refractive outcome for patients having either "normal" or "non-normal" eye dimensions. An IOL comprises an optic, or clear portion, for focusing light, and may also include one or more haptics that are attached to the optic and may serve to center the optic under the pupil, for example, by coupling the optic to zonular fibers of the eye. In various embodiments, a modeled eye with an IOL implanted may also include other information of the IOL, such as the location of IOL within eye as indicated, for example, by the post-implant ACD. Some other predictive aspects may be introduced, such as an average tilt and decentration corresponding to the particular IOL model”, [0037]); and (4) propose one IOL power for one or more IOL models from the plurality of IOL models corresponding to the optimum IOL orientations based on predetermined criteria (“systems and methods provide a unique and customizable procedure for calculating a recommended power of a particular IOL to be implanted in the eye of a particular individual. … both monochromatic and polychromatic aberrations of the IOL model to implant. Therefore, the system provides a model for predicting optical quality of the patient's eye with the implanted IOL” [0032]; “both monochromatic and polychromatic aberrations of the IOL model to implant. Therefore, the system provides a model for predicting optical quality of the patient's eye with the implanted IOL “both monochromatic and polychromatic aberrations of the IOL model to implant. Therefore, the system provides a model for predicting optical quality of the patient's eye with the implanted IOL. … Some other predictive aspects may be introduced, such as an average tilt and decentration corresponding to the particular IOL model” [0037], “FIG. 3 is a flow diagram illustrating the steps of a customized IOL power prediction method”, [0042], “The optimum IOL of the IOL models to be selected for implantation in the subject eye …”, [0058]; “Computing device 530 may perform the modeling and calculations described hereinabove with respect to method 299, and may output an optimal IOL from among a plurality of IOLs, such as from among a series of IOLs of an IOL model”, [0062];  “selecting an intraocular lens (IOL) for implantation, comprising: a first measuring device capable of providing a plurality of characteristics of a subject eye; a computing device programmed, for each of a plurality of identified IOLs, to: predict a position of one of the identified IOLs when implanted in the subject eye, based on the plurality of characteristics; simulate the subject eye based on the plurality of characteristics and the predicted IOL position; perform a ray tracing based on said eye model; calculate from said ray tracing a RpMTF or RMTF value; and compare a plurality of RpMTF or RMTF values corresponding to the plurality of identified IOLs to identify a highest one of the RpMTF or RMTF values; identify one IOL from the plurality of IOLs corresponding to the highest one of the RpMTF or RMTF values; and output the identified one IOL.”, [claim 14]); and (5) show simulated optical quality and/or visual performance provided by each of the proposed IOL models for distance and/or for vergence and/or field angle (“include measuring anterior and if possible, posterior corneal topography, an axial length (AXL), and an anterior chamber depth (ACD) of a subject eye, and for each of a plurality of intraocular lenses (IOLs), simulating the subject eye with the intraocular lens (IOL) implanted in accordance with the measuring, performing either monochromatic or polychromatic ray tracing through the surfaces defining the built eye model, calculating from the ray tracing a modulation transfer function (MTF)-based value, and selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye”, [0015], “The system and methods herein disclosed include, if needed, both monochromatic and polychromatic aberrations of the IOL model to implant. Therefore, the system provides a model for predicting optical quality of the patient's eye with the implanted IOL” [0032]; “systems and methods provide the unique and customizable, optimized outcome for a particular patient in accordance with the unique characteristics of the subject patient's eye, and in conjunction with a series of lens models that may be simulated in the model of the subject patient's eye”, [0033], “a modeled eye with an IOL implanted may also include other information of the IOL, such as the location of IOL within eye as indicated, for example, by the post-implant ACD. Some other predictive aspects may be introduced, such as an average tilt and decentration corresponding to the particular IOL model”, [0037], “The ACTP, AXL, ACD may be input into a computer program at step 330, as well as the geometries corresponding to different IOL models and/or powers to evaluate .. computer may manipulate the data in accordance with the program instructions and provide an output for viewing by the user”, [0043], “different regression formulas may be obtained or used for different IOL models, as will be understood to those skilled in the art. As used herein, an "IOL model" is used to refer to a modeling of a series of IOLs each having different power, typically from the same manufacturer and having known geometries and/or parameters. The post-operative position of the IOLs of a particular IOL model may be described by a regression correlation that is developed for that particular IOL model from the biometric data … and may be used to predict the post-operative position of any of the IOL powers for that IOL model”, [0045]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Campbell in view of Das to include a processor coupled to the memory to derive a treatment of the subject eye including for each of the plurality of IOL models, to predict a position of the IOL model, based on the plurality of eye characteristics; simulate the subject eye to produce an eye model based on the plurality of IOL predetermined parameters and the predicted IOL position; perform ray tracing and an IOL spherical equivalent and cylinder power calculation, determine an optimum IOL orientation based on said eye model; and propose one IOL power for IOL models corresponding to the optimum IOL orientations based on predetermined criteria; and show simulated optical quality and/or visual performance provided by each of the proposed IOL models for distance and/or for vergence and/or field angle, as taught by Canvas for the predictable result of improving the system for getting advantages for selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye, and for predicting the optical quality for each individual IOL model in the customized eye model to provide an improved accuracy in predicting optimal IOL power for patients whose eyes are inside as well as outside of the normal range, as taught by Canvas in at least paragraphs [0015, 0017 and 0019].
Regarding claim 18, Campbell teaches a method of selecting an intraocular lens (IOL) to be implanted in a subject eye (refer to US 2009/0161090), comprising: 
measuring a plurality of eye characteristics for the subject eye (“system 1000 for measuring aberrations and corneal topography of an eye ….comprises a topographer 1010, an aberrometer or wavefront analyzer 1020, and a processor 1410”, [0046], “The system may further include a computer configured to determine the shape of the object and/or the distance of the object from the system ….”, [abstract]) comprising ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, and posterior lens surface information, lens tilt information, lens thickness information and lens position information (“aberrations and corneal topography of an eye …. a topographer 1010, an aberrometer or wavefront analyzer 1020, and a processor 1410”, [0046], “analyzed by processor 1410 of system 1200 to determine the base curvature and shape of the cornea”, [0099], “system 1000 includes both corneal topographer 1010 for measuring the surface of the eye 100 and wavefront analyzer 1020 for measuring ocular aberrations of the total ocular system of the eye 100. More specifically, system 1000 can be considered to comprise six major subsystems: (1) Iris Image; (2) a Fixation Target; (3) a Probe Beam Source; (4) a Wavefront Sensor; (5) a Placido-type Light Source Array; and (6) and Helmholtz Sources”, [0063], see also paragraphs [0072-0075]); 
Campbell further teaches a memory, and storing in the memory a plurality of IOL models, each model having associated with it a plurality of predetermined parameters including dioptic power, refractive index and dispersion, anterior and posterior radius, IOL thickness, asphericity, toricity (the abstract disclosed system may further include a computer, Figs. 1-7 shows system includes a processor 1410, which processes these output signals [0059]. It is inherent that the computer and the processor require a memory that stores data. Figs. 1-5: processor 1410 is connected to detector array 1400, beamsplitter 1760 of wavefront analyzer 1020, wavefront sensor 1550, beamsplitter 1620 to characterize its total ocular aberrations and other elements. Campbell discloses: “processor 1410 to determine the corneal topography of eye”, [0074], “analyzed by processor 1410 of system 1200 to determine the base curvature and shape of the cornea”, [0099], “system 1000 includes both corneal topographer 1010 for measuring the surface of the eye 100 and wavefront analyzer 1020 for measuring ocular aberrations of the total ocular system of the eye 100. More specifically, system 1000 can be considered to comprise six major subsystems: (1) Iris Image; (2) a Fixation Target; (3) a Probe Beam Source; (4) a Wavefront Sensor; (5) a Placido-type Light Source Array; and (6) and Helmholtz Sources”, [0063], “Processor 1410 determines the locations and/or shape of the light spots on detector array 1400, and compares these locations and/or shapes to those expected for a standard or model cornea, thereby allowing processor 1410 to determine the corneal topography”, [0072], “Processor 1410 determines the locations and/or shapes of the light spots on detector array 1400, and compares these locations and/or shapes to those expected based for a standard or model cornea, thereby allowing processor 1410 to determine the corneal topography of eye”, [0074], “the calculations which must be performed by processor 1410 of system 1000 to calculate a measured cornea's topography”, [0113]; “the optical coherence tomographer can additionally provide valuable biometrical information, such as the corneal thickness, anterior chamber depth, crystalline lens thickness and lens to retinal distance, and the like. Such data, in combination with topography and aberrometry data provided by topographer 1010 and wavefront analyzer 1020, respectively, may be extremely useful in intraocular lens (IOL) implantation and corneal refractive procedures”, [0157]; dioptric power also known to the art as optical power, refractive power, focusing power, or convergence power: “light source passes only once through the imaging system, or the individual optical elements thereof, and is used to determine geometric and/or optical information of at least a portion of a surface of the reference or test object ..” [0009], “measures the curvature and shape of the cornea “, [0098], “… an element the refracts, reflects, and/or diffracts light and has either positive or negative optical power ..”, [0047], see also [0069] . As to the present grounds of rejection the prior art teaches the structural systems as claimed, and use of memory to store, like, “memory which stores”). 
Campbell in first embodiment in Figs. 1-7 doesn’t explicitly teach treatment of the subject’s eye including, all of the plurality of IOL models to provide biometry data, ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, and posterior lens surface information, lens tilt, thickness and position information as claimed. 
Campbell’s first embodiment Figs. 1-7 and the second embodiment in Fig. 15 are related because both teaches optical diagnostics, and in particular to methods and systems of optical diagnostics of an eye.
In second embodiment in Fig. 15 Campbell discloses treatment of the subject eye including, for each of the plurality of IOL models (“the optical coherence tomographer can additionally provide valuable biometrical information, such as the corneal thickness, anterior chamber depth, crystalline lens thickness and lens to retinal distance, and the like. Such data, in combination with topography and aberrometry data provided by topographer 1010 and wavefront analyzer 1020, respectively, may be extremely useful in intraocular lens (IOL) implantation and corneal refractive procedures, such as LASIK or PRK surgery”, [0157]; “the topographer 1010 and the OCTs .. are used in combination to provide a vertex error of the eye 100 (or cornea) or a system distance between the vertex of the eye 100 (or cornea) and the system 1000 e.g., the axial distance D derived above...”, [0158]; “system may also be used to measure or calculate other physical, geometric, or optical properties  .. further include, or be integrated with, other optical components or measurement systems not shown in FIG. 17. Such measurement systems include, but are not limited to, an aberrometer, wavefront analyzer, interferometer, pupilometer, pachymeter, corneal microscope, biometer, tomographer, OCT, or the like. In certain embodiments, the system 5000 incorporates the use of polarization to measure the pachymetry”, [0159]), 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of first embodiment (Figs. 1-7) of Campbell to include the features the features disclosed in the second embodiment in Figs. 15-17, for the predictable result of having advantage of collecting valuable biometrical information, such as the corneal thickness, anterior chamber depth, crystalline lens thickness and lens to retinal distance, and the like, which are extremely useful in intraocular lens (IOL) implantation and corneal refractive procedures, such as LASIK or PRK surgery, as taught by Campbell in [0157-0160].  
Campbell teaches system memory used to store test data but silent about data from echelette features, haptic angulation, and lens filter; and for each of the plurality of IOL models: (1) modeling the subject eye with the IOL model to predict a position of the IOL model when implanted in the subject eye; (2) simulating the subject eye to produce an eye model based on the plurality of IOL predetermined parameters and the predicted IOL position; (3) performing a ray tracing and an IOL spherical equivalent (SE) and cylinder (C) power calculation, as well as determining an optimum IOL orientation based on said eye model; and (4) proposing one IOL power for one or more IOL models from the plurality of IOL models corresponding to the optimum IOL orientations based on predetermined criteria; and (5) showing simulated optical quality and/or visual performance provided by each of the proposed IOL models for distance and/or for vergence and/or field angle.
Campbell and Das are related as intraocular lens (IOL) systems.
Das teaches the ophthalmic system includes memory and echelette features, haptic angulation, and lens filter (“an IOL 10 may be calculated by a component that may include an interface, logic, memory, and/or other suitable element, any of which may include hardware and/or software… Logic may be encoded in memory and may perform operations when executed by a computer… A memory can store information and may comprise one or more tangible, computer-readable, and/or computer-executable storage medium.”, [0031]; “Diffractive regions 30 have steps (or echelettes) 36 of particular step heights 40 that diffract light into one or more orders …” [0020]; “optical filters that may improve visual acuity and/or protect retinal tissue from potentially harmful wavelengths. Though not shown, IOL 10 can also include one or more fixation members (e.g., haptics) that can facilitate placement of IOL 10 into a patient's eye”, [0014]; “Optic 12 has an anterior surface 14 and a posterior surface 16 substantially centered about an optical axis OA. Anterior surface 14 and posterior surface 16 may have any suitable base profile …”, [0015-0016]; reflective index [0023]); 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Campbell to collect the data from echelette features, haptic angulation, and lens filter, and use the memory to store the data, as taught by Das for the predictable result of improving the system by including memory for storing data; and including optical filters which improve visual acuity and/or protect retinal tissue from potentially harmful wavelengths, as Das teaches in [0014], [0020] and [0031].
 Campbell in view of Das doesn’t explicitly teach for each of a plurality of IOL models: (1) modeling the subject eye with the IOL model to predict a position of the IOL model when implanted in the subject eye; (2) simulating the subject eye to produce an eye model based on the plurality of IOL predetermined parameters and the predicted IOL position; (3) performing a ray tracing and an IOL spherical equivalent (SE) and cylinder (C) power calculation, as well as determining an optimum IOL orientation based on said eye model; and (4) proposing one IOL power for one or more IOL models from the plurality of IOL models corresponding to the optimum IOL orientations based on predetermined criteria; and (5) showing simulated optical quality and/or visual performance provided by each of the proposed IOL models for distance and/or for vergence and/or field angle.  
Campbell and Canovas are related as eye treatment systems.
Canovas teaches for each of a plurality of IOL models, each model having associated with it a plurality of predetermined parameters (“The system and method of the present invention may be embodied in a tangible computer-readable storage device storing computer instructions which, when read by a computer, cause the computer to perform the steps discussed … the present invention provides a system and method that provides improved accuracy in predicting optimal IOL power for patients whose eyes are inside as well as outside of the normal range” [0018-0019], “formulating the recommendation of IOL characteristics, may thus preferably take into account the unique biometric parameters of the subject eye, such as the AXL and the ACD as well as anterior corneal aberrations of the subject eye”, [0041]; “input into a computer program at step 330, as well as the geometries corresponding to different IOL models and/or powers … computer readable instructions that may be stored in a tangible computer readable storage medium, such as a hard drive, optical disk, volatile or non-volatile memory, or the like. The program instructions, when read and executed by a computer, such as on one or more microprocessors, cause the computer to perform work. Here, a computer user, such as an ophthalmologist, may input the ACTP, AXL and ACD into the program, … post-implantation position of the IOL may be calculated … from the biometric data entered into the computer program. The position may be predicted from the measured AXL and pre-operative ACD at steps 302 and 303 respectively, using a regression formula based on historical clinical data relating a plurality of pre-operative ACDs (ACD_pre) and AXLs with the corresponding post-operative ACD (ACD_post); … different regression formulas may be obtained or used for different IOL models, as will be understood to those skilled in the art. As used herein, an "IOL model" is used to refer to a modeling of a series of IOLs each having different power, typically from the same manufacturer and having known geometries and/or parameters. The post-operative position of the IOLs of a particular IOL model may be described by a regression correlation that is developed for that particular IOL model from the biometric data previously described, and may be used to predict the post-operative position of any of the IOL powers for that IOL model”, see paragraphs [0043-0045]), for each module:
(1) modeling the subject eye with the IOL model to predict a position of the IOL model when implanted in the subject eye (“system and method may further be, with respect to a first measuring device, capable of providing a plurality of characteristics of a subject eye, and, when associated with a computing device programmed with at least one characteristic for each of a plurality of identified IOLs, may further predict a position of the identified IOL when implanted in the subject eye”, [0018]; “different regression formulas may be obtained or used for different IOL models, as will be understood to those skilled in the art. As used herein, an "IOL model" is used to refer to a modeling of a series of IOLs each having different power ,… and may be used to predict the post-operative position of any of the IOL powers for that IOL model”, [0045]); (2) simulating the subject eye to produce an eye model based on the plurality of IOL predetermined parameters and the predicted IOL position (“simulate the subject eye based on the plurality of characteristics”, [0018]; see also [0056]), (3) performing a ray tracing and an IOL spherical equivalent and cylinder power calculation, as well as determining an optimum IOL orientation based on said eye model (“performing a ray tracing through that model eye”, [abstract]; “The calculating of the ray tracing may be performed polychromatically or monochromatically, depending on the IOL material, at a suitable entrance pupil”, [00016-0017]; “a system and method that provides improved accuracy in predicting optimal IOL power for patients”, [0019]; “both monochromatic and polychromatic aberrations of the IOL model to implant. Therefore, the system provides a model for predicting optical quality of the patient's eye with the implanted IOL”, [0032]); and (4) proposing one IOL power for one or more IOL models from the plurality of IOL models corresponding to the optimum IOL orientations based on predetermined criteria (“systems and methods provide a unique and customizable procedure for calculating a recommended power of a particular IOL to be implanted in the eye of a particular individual. … both monochromatic and polychromatic aberrations of the IOL model to implant. Therefore, the system provides a model for predicting optical quality of the patient's eye with the implanted IOL” [0032]; “both monochromatic and polychromatic aberrations of the IOL model to implant. Therefore, the system provides a model for predicting optical quality of the patient's eye with the implanted IOL “both monochromatic and polychromatic aberrations of the IOL model to implant. Therefore, the system provides a model for predicting optical quality of the patient's eye with the implanted IOL. … Some other predictive aspects may be introduced, such as an average tilt and decentration corresponding to the particular IOL model” [0037], “FIG. 3 is a flow diagram illustrating the steps of a customized IOL power prediction method”, [0042], “The optimum IOL of the IOL models to be selected for implantation in the subject eye …”, [0058]; also see [0062]); and (5) showing simulated optical quality and/or visual performance provided by each of the proposed IOL models for distance and/or for vergence and/or field angle (“include measuring anterior and if possible, posterior corneal topography, an axial length (AXL), and an anterior chamber depth (ACD) of a subject eye, and for each of a plurality of intraocular lenses (IOLs), simulating the subject eye with the intraocular lens (IOL) implanted in accordance with the measuring, performing either monochromatic or polychromatic ray tracing through the surfaces defining the built eye model, calculating from the ray tracing a modulation transfer function (MTF)-based value, and selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye”, [0015]; also see [0032-0033; 0037; 0043-0045]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Campbell in view of Das to include for each of a plurality of IOL models: modeling the subject eye with the IOL model to predict a position of the IOL model when implanted in the subject eye; simulating the subject eye to produce an eye model based on the plurality of IOL predetermined parameters and the predicted IOL position; performing a ray tracing and an IOL spherical equivalent and cylinder power calculation, as well as determining an optimum IOL orientation based on said eye model; proposing one IOL power for one or more IOL models from the plurality of IOL models corresponding to the optimum IOL orientations based on predetermined criteria; and showing simulated optical quality and/or visual performance provided by each of the proposed IOL models for distance and/or for vergence and/or field angle,  as taught by Canvas for the predictable result of improving the system for getting advantages for selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye, and for predicting the optical quality for each individual IOL model in the customized eye model to provide an improved accuracy in predicting optimal IOL power for patients whose eyes are inside as well as outside of the normal range, as taught by Canvas in at least paragraphs [0015, 0017 and 0019].
Regarding claim 19, Campbell teaches a tangible computer-readable storage device storing computer instructions which, when read by a computer, cause the computer to perform a method (refer to US 2009/0161090) comprising: 
receiving a plurality of eye characteristics for a subject eye ( “system 1000 for measuring aberrations and corneal topography of an eye ….comprises a topographer 1010, an aberrometer or wavefront analyzer 1020, and a processor 1410”, [0046], “The system may further include a computer configured to determine the shape of the object and/or the distance of the object from the system ….”, [abstract]) comprising ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, and posterior lens surface information, lens tilt information, lens thickness information and lens position information (“aberrations and corneal topography of an eye …. a topographer 1010, an aberrometer or wavefront analyzer 1020, and a processor 1410”, [0046], “analyzed by processor 1410 of system 1200 to determine the base curvature and shape of the cornea”, [0099], “system 1000 includes both corneal topographer 1010 for measuring the surface of the eye 100 and wavefront analyzer 1020 for measuring ocular aberrations of the total ocular system of the eye 100. More specifically, system 1000 can be considered to comprise six major subsystems: (1) Iris Image; (2) a Fixation Target; (3) a Probe Beam Source; (4) a Wavefront Sensor; (5) a Placido-type Light Source Array; and (6) and Helmholtz Sources”, [0063], see also paragraphs [0072-0075]).
 Campbell further teaches a memory, and storing in the memory a plurality of IOL models, each model having associated with it a plurality of predetermined parameters including dioptic power, refractive index and dispersion, anterior and posterior radius, IOL thickness, asphericity, toricity (the abstract disclosed system may further include a computer, Figs. 1-7 shows system includes a processor 1410, which processes these output signals [0059]. It is inherent that the computer and the processor require a memory that stores data. Figs. 1-5: processor 1410 is connected to detector array 1400, beamsplitter 1760 of wavefront analyzer 1020, wavefront sensor 1550, beamsplitter 1620 to characterize its total ocular aberrations and other elements. Campbell discloses: “processor 1410 to determine the corneal topography of eye”, [0074], “analyzed by processor 1410 of system 1200 to determine the base curvature and shape of the cornea”, [0099], “system 1000 includes both corneal topographer 1010 for measuring the surface of the eye 100 and wavefront analyzer 1020 for measuring ocular aberrations of the total ocular system of the eye 100. More specifically, system 1000 can be considered to comprise six major subsystems: (1) Iris Image; (2) a Fixation Target; (3) a Probe Beam Source; (4) a Wavefront Sensor; (5) a Placido-type Light Source Array; and (6) and Helmholtz Sources”, [0063], “Processor 1410 determines the locations and/or shape of the light spots on detector array 1400, and compares these locations and/or shapes to those expected for a standard or model cornea, thereby allowing processor 1410 to determine the corneal topography”, [0072], “Processor 1410 determines the locations and/or shapes of the light spots on detector array 1400, and compares these locations and/or shapes to those expected based for a standard or model cornea, thereby allowing processor 1410 to determine the corneal topography of eye”, [0074], “the calculations which must be performed by processor 1410 of system 1000 to calculate a measured cornea's topography”, [0113]; “the optical coherence tomographer can additionally provide valuable biometrical information, such as the corneal thickness, anterior chamber depth, crystalline lens thickness and lens to retinal distance, and the like. Such data, in combination with topography and aberrometry data provided by topographer 1010 and wavefront analyzer 1020, respectively, may be extremely useful in intraocular lens (IOL) implantation and corneal refractive procedures”, [0157]; dioptric power also known to the art as optical power, refractive power, focusing power, or convergence power: “light source passes only once through the imaging system, or the individual optical elements thereof, and is used to determine geometric and/or optical information of at least a portion of a surface of the reference or test object ..” [0009], “measures the curvature and shape of the cornea “, [0098], “… an element the refracts, reflects, and/or diffracts light and has either positive or negative optical power ..”, [0047], see also [0069] . As to the present grounds of rejection the prior art teaches the structural systems as claimed, and use of memory to store, like, “memory which stores”).
Campbell in first embodiment in Figs. 1-7 doesn’t explicitly teach the method comprising the treatment of the subject eye including, for each of the plurality of IOL models to provide ocular biometry information, anterior corneal surface information, posterior corneal surface information, anterior lens surface information, and posterior lens surface information, lens tilt information, lens thickness information and lens position information as claimed.
Campbell’s first embodiment Figs. 1-7 and the second embodiment in Fig. 15 are related because both teaches optical diagnostics, and in particular to methods and systems of optical diagnostics of an eye.
In second embodiment in Fig. 15 Campbell discloses the method for treatment of the subject eye including, for each of the plurality of IOL models (“the optical coherence tomographer can additionally provide valuable biometrical information, such as the corneal thickness, anterior chamber depth, crystalline lens thickness and lens to retinal distance, and the like. Such data, in combination with topography and aberrometry data provided by topographer 1010 and wavefront analyzer 1020, respectively, may be extremely useful in intraocular lens (IOL) implantation and corneal refractive procedures, such as LASIK or PRK surgery”, [0157]; “the topographer 1010 and the OCTs .. are used in combination to provide a vertex error of the eye 100 (or cornea) or a system distance between the vertex of the eye 100 (or cornea) and the system 1000 e.g., the axial distance D derived above...”, [0158]; “system may also be used to measure or calculate other physical, geometric, or optical properties  .. further include, or be integrated with, other optical components or measurement systems not shown in FIG. 17. Such measurement systems include, but are not limited to, an aberrometer, wavefront analyzer, interferometer, pupilometer, pachymeter, corneal microscope, biometer, tomographer, OCT, or the like. In certain embodiments, the system 5000 incorporates the use of polarization to measure the pachymetry”, [0159]), 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of first embodiment (Figs. 1-7) of Campbell to include the method disclosed in second embodiment in Figs. 15-17, for the predictable result of having advantage of getting valuable biometrical information, such as the corneal thickness, anterior chamber depth, crystalline lens thickness and lens to retinal distance, and the like, which are extremely useful in intraocular lens (IOL) implantation and corneal refractive procedures, such as LASIK or PRK surgery, as taught by Campbell in [0157-0160].  
 Campbell teaches system memory used to store test data but silent about data from echelette features, haptic angulation, and lens filter.
Campbell and Das are related as intraocular lens (IOL) systems.
Das teaches the ophthalmic system includes memory and echelette features, haptic angulation, and lens filter (“an IOL 10 may be calculated by a component that may include an interface, logic, memory, and/or other suitable element, any of which may include hardware and/or software… Logic may be encoded in memory and may perform operations when executed by a computer… A memory can store information and may comprise one or more tangible, computer-readable, and/or computer-executable storage medium.”, [0031]; “Diffractive regions 30 have steps (or echelettes) 36 of particular step heights 40 that diffract light into one or more orders …” [0020]; “optical filters that may improve visual acuity and/or protect retinal tissue from potentially harmful wavelengths. Though not shown, IOL 10 can also include one or more fixation members (e.g., haptics) that can facilitate placement of IOL 10 into a patient's eye”, [0014]; “Optic 12 has an anterior surface 14 and a posterior surface 16 substantially centered about an optical axis OA. Anterior surface 14 and posterior surface 16 may have any suitable base profile …”, [0015-0016]; reflective index [0023]); 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Campbell to collect the data from echelette features, haptic angulation, and lens filter, and use the memory to store the data, as taught by Das for the predictable result of improving the method by including memory for storing data; and including optical filters which improve visual acuity and/or protect retinal tissue from potentially harmful wavelengths, as Das teaches in [0014], [0020] and [0031].
 Campbell in view of Das doesn’t explicitly teach for each of a plurality of IOL models: (1) simulating a geometry of the subject eye with each of the plurality of intraocular lenses (IOL) implanted, in accordance with the plurality of eye characteristics and the plurality of IOL predetermined parameters, to produce an eye model; (2) performing a ray tracing and an IOL spherical equivalent (SE) and cylinder (C) power calculation, as well as determining an optimum IOL orientation based on said eye model; and (3) proposing one IOL power for one or more IOL models from the plurality of IOL models corresponding to the optimum IOL orientations based on predetermined criteria; and (4) showing simulated optical quality and/or visual performance provided by each of the proposed IOL models for distance and/or for vergence and/or field angle.
Campbell and Canovas are related as eye treatment systems.
Canovas teaches for each of a plurality of IOL models, each model having associated with it a plurality of IOL predetermined parameters (“The system and method of the present invention may be embodied in a tangible computer-readable storage device storing computer instructions which, when read by a computer, cause the computer to perform the steps discussed … the present invention provides a system and method that provides improved accuracy in predicting optimal IOL power for patients whose eyes are inside as well as outside of the normal range” [0018-0019], “formulating the recommendation of IOL characteristics, may thus preferably take into account the unique biometric parameters of the subject eye, such as the AXL and the ACD as well as anterior corneal aberrations of the subject eye”, [0041]; “input into a computer program at step 330, as well as the geometries corresponding to different IOL models and/or powers … computer readable instructions that may be stored in a tangible computer readable storage medium, such as a hard drive, optical disk, volatile or non-volatile memory, or the like. The program instructions, when read and executed by a computer, such as on one or more microprocessors, cause the computer to perform work. Here, a computer user, such as an ophthalmologist, may input the ACTP, AXL and ACD into the program, … post-implantation position of the IOL may be calculated … from the biometric data entered into the computer program. The position may be predicted from the measured AXL and pre-operative ACD at steps 302 and 303 respectively, using a regression formula based on historical clinical data relating a plurality of pre-operative ACDs (ACD_pre) and AXLs with the corresponding post-operative ACD (ACD_post); … different regression formulas may be obtained or used for different IOL models, as will be understood to those skilled in the art. As used herein, an "IOL model" is used to refer to a modeling of a series of IOLs each having different power, typically from the same manufacturer and having known geometries and/or parameters. The post-operative position of the IOLs of a particular IOL model may be described by a regression correlation that is developed for that particular IOL model from the biometric data previously described, and may be used to predict the post-operative position of any of the IOL powers for that IOL model”, see paragraphs [0043-0045]): (1) simulating a geometry of the subject eye with each of the plurality of intraocular lenses (IOL) implanted, in accordance with the plurality of eye characteristics, to produce an eye model (“simulate the subject eye based on the plurality of characteristics”, [0018]; see also [0056]), (2) performing a ray tracing and an IOL spherical equivalent and cylinder power calculation, as well as determining an optimum IOL orientation based on said eye model (“performing a ray tracing through that model eye”, [abstract]; “The calculating of the ray tracing may be performed polychromatically or monochromatically, depending on the IOL material, at a suitable entrance pupil”, [00016-0017]; “a system and method that provides improved accuracy in predicting optimal IOL power for patients”, [0019]; “both monochromatic and polychromatic aberrations of the IOL model to implant. Therefore, the system provides a model for predicting optical quality of the patient's eye with the implanted IOL”, [0032]); and (3) proposing one IOL power for one or more IOL models from the plurality of IOL models corresponding to the optimum IOL orientations based on predetermined criteria (“systems and methods provide a unique and customizable procedure for calculating a recommended power of a particular IOL to be implanted in the eye of a particular individual. … both monochromatic and polychromatic aberrations of the IOL model to implant. Therefore, the system provides a model for predicting optical quality of the patient's eye with the implanted IOL” [0032]; “. … Some other predictive aspects may be introduced, such as an average tilt and decentration corresponding to the particular IOL model” [0037], “FIG. 3 is a flow diagram illustrating the steps of a customized IOL power prediction method”, [0042], “The optimum IOL of the IOL models to be selected for implantation in the subject eye …”, [0058]; also see [0062]);  and (4) showing simulated optical quality and/or visual performance provided by each of the proposed IOL models for distance and/or for vergence and/or field angle (“include measuring anterior and if possible, posterior corneal topography, an axial length (AXL), and an anterior chamber depth (ACD) of a subject eye, and for each of a plurality of intraocular lenses (IOLs), simulating the subject eye with the intraocular lens (IOL) implanted in accordance with the measuring, performing either monochromatic or polychromatic ray tracing through the surfaces defining the built eye model, calculating from the ray tracing a modulation transfer function (MTF)-based value, and selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye”, [0015]; also see [0032-0033; 0037; 0043-0045]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Campbell in view of Das to include for each of a plurality of IOL models, each model having associated with it a plurality of predetermined parameters: simulating a geometry of the subject eye with each of the plurality of intraocular lenses (IOL) implanted, in accordance with the plurality of eye characteristics, to produce an eye model; performing a ray tracing and an IOL spherical equivalent and cylinder power calculation, as well as determining an optimum IOL orientation based on said eye model; and proposing one IOL power for one or more IOL models from the plurality of IOL models corresponding to the optimum IOL orientations based on predetermined criteria; and showing simulated optical quality and/or visual performance provided by each of the proposed IOL models for distance and/or for vergence and/or field angle as taught by Canvas for the predictable result of improving the method for getting advantages for selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye, and for predicting the optical quality for each individual IOL model in the customized eye model to provide an improved accuracy in predicting optimal IOL power for patients whose eyes are inside as well as outside of the normal range, as taught by Canvas in at least paragraphs [0015, 0017 and 0019].
Regarding claim 32, the system according to claim 17 is rejected (see above).
Campbell in view of Das and Canovas Vidal teaches the system according to claim 17.
Canvas further teaches wherein wherein step (3) further includes calculate from the ray tracing a modulation transfer function (MTF) value of the subject eye with the IOL model implanted (“calculating from the ray tracing a modulation transfer function (MTF)-based value, and selecting the IOL …of the MTF value for implanting in the subject eye. [0015], MTF Volume, Visual Strehl ratio or other suitable optical metrics for predicting the optical quality for each individual IOL model in the customized eye model may be used”, [0017]), wherein the MTF is descriptive of transfer of frequency content from objects to images by the subject eye with the IOL model implanted (“One measurement of the quality of the system composed by the eye and the implanted IOL power is the modulation transfer function (MTF). This function shows how an optical system transfers the frequency content from the object to the image. … This function is closely related to contrast sensitivity measurements, and is also related to visual acuity when maximum contrast is considered. A human eye with excellent acuity can resolve about 30 sinusoidal cycles of black and white areas per degree, expressed in cycles per degree (cpd). …, MTF may be related to spatial frequency in terms of sinusoidal cycles of black and white areas distinguishable per millimeter, expressed as cycles per millimeter” [0040]), and 
wherein step (4) includes comparing a plurality of calculated MTF values corresponding to the plurality of IOL models to identify a highest one of the MTF values, and identifying one IOL model from the plurality of IOL models corresponding to the highest one of the MTF values (creating a customized model of the subject eye with each of a plurality of identified intraocular lenses (IOL) implanted, performing a ray tracing through that model eye; calculating from the ray tracing a RpMTF or RMTF value; and selecting the IOL corresponding to the highest RpMTF or RMTF value for implanting in the subject eye”, [abstract], “calculating from the ray tracing a modulation transfer function (MTF)-based value, and selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye”, [0015]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Campbell to improve the system by including the advantage of calculation from the ray tracing a modulation transfer function (MTF) value of the subject eye, and including a plurality of calculated MTF values corresponding to the plurality of IOL models to identify a highest one of the MTF values, and identifying one IOL model from the plurality of IOL models, as taught by Canvas  for the predictable result of improving the system by including the advantage of selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye, and for predicting the optical quality for each individual IOL model in the customized eye model to provide an improved accuracy in predicting optimal IOL power for patients whose eyes are inside as well as outside of the normal range, as taught by Canvas in at least paragraphs [0015, 0017 and 0019].
Regarding claim 33, the system according to claim 32 is rejected (see above).
Campbell in view of Das and Canovas Vidal teaches the system according to claim 32.
Canvas further teaches wherein the MTF is a radially averaged polychromatic modulation transfer function (RpMTF) or a monochromatic modulation transfer function (RMTF) (“creating a customized model of the subject eye with each of a plurality of identified intraocular lenses (IOL) implanted, performing a ray tracing through that model eye; calculating from the ray tracing a RpMTF or RMTF value” [abstract];
“calculating of the radially averaged polychromatic modulation transfer function (RpMTF) (or its monochromatic version (RMTF) if a monochromatic ray tracing is performed) … calculating from the ray tracing of the RpMTF/RMTF value may comprise calculating the area under a RpMTF/RMTF curve, wherein each curve pertains to the RpMTF/RMTF at a plurality of optical resolutions”, [0017]; “the ray tracing may allow for calculation of various optical quality parameters, such as the point spread function (PSF) of the eye with the IOLs of the IOL model, from which one or more RpMTF/RMTF values can be obtained”, see paragraphs [0054-0055]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Campbell  in view of Das to include a modulation transfer function (RpMTF)  as taught by Canvas for the predictable result of improving the system by the advantage of calculating from the ray tracing a RpMTF or RMTF value; and selecting the IOL corresponding to the highest RpMTF or RMTF value for implanting in the subject eye, to provide an improved accuracy in predicting optimal IOL power for patients whose eyes are inside as well as outside of the normal range, as taught by Canvas in abstract and [0019].
Regarding claim 34, the method according to claim 18 is rejected (see above).
Campbell in view of Das and Canovas Vidal teaches the method according to claim 18.
Canvas further teaches wherein step (3) further includes calculating from the ray tracing a modulation transfer function (MTF) value of the subject eye with the IOL model implanted (“calculating from the ray tracing a modulation transfer function (MTF)-based value, and selecting the IOL …of the MTF value for implanting in the subject eye. [0015], MTF Volume, Visual Strehl ratio or other suitable optical metrics for predicting the optical quality for each individual IOL model in the customized eye model may be used”, [0017]), wherein the MTF is descriptive of transfer of frequency content from objects to images by the subject eye with the IOL model implanted (“One measurement of the quality of the system composed by the eye and the implanted IOL power is the modulation transfer function (MTF). This function shows how an optical system transfers the frequency content from the object to the image. … This function is closely related to contrast sensitivity measurements, and is also related to visual acuity when maximum contrast is considered. A human eye with excellent acuity can resolve about 30 sinusoidal cycles of black and white areas per degree, expressed in cycles per degree (cpd). …, MTF may be related to spatial frequency in terms of sinusoidal cycles of black and white areas distinguishable per millimeter, expressed as cycles per millimeter”. [0040]), and 
wherein step (4) includes comparing a plurality of calculated MTF values corresponding to the plurality of IOL models to identify a highest one of the MTF values, and identifying one IOL model from the plurality of IOL models corresponding to the highest one of the MTF values (“creating a customized model of the subject eye with each of a plurality of identified intraocular lenses (IOL) implanted, performing a ray tracing through that model eye; calculating from the ray tracing a RpMTF or RMTF value; and selecting the IOL corresponding to the highest RpMTF or RMTF value for implanting in the subject eye”, [abstract], “calculating from the ray tracing a modulation transfer function (MTF)-based value, and selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye”, [0015]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Campbell in view of Das to include calculation from the ray tracing a modulation transfer function (MTF) value of the subject eye, and include a plurality of calculated MTF values corresponding to the plurality of IOL models to identify a highest one of the MTF values, and identifying one IOL model from the plurality of IOL models, as taught by Canvas  for the predictable result of improving the system by the advantage of selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye, and for predicting the optical quality for each individual IOL model in the customized eye model, to provide an improved accuracy in predicting optimal IOL power for patients whose eyes are inside as well as outside of the normal range, as taught by Canvas in at least paragraphs [0015, 0017 and 0019].
Regarding claim 35, the method according to claim 34 is rejected (see above).
Campbell in view of Das and Canovas Vidal teaches the method according to claim 34.
Canvas further teaches wherein the MTF is a radially averaged polychromatic modulation transfer function (RpMTF) or a monochromatic modulation transfer function (RMTF) (“creating a customized model of the subject eye with each of a plurality of identified intraocular lenses (IOL) implanted, performing a ray tracing through that model eye; calculating from the ray tracing a RpMTF or RMTF value” [abstract]; “calculating of the radially averaged polychromatic modulation transfer function (RpMTF) (or its monochromatic version (RMTF) if a monochromatic ray tracing is performed) … calculating from the ray tracing of the RpMTF/RMTF value may comprise calculating the area under a RpMTF/RMTF curve, wherein each curve pertains to the RpMTF/RMTF at a plurality of optical resolutions”, [0017]; “the ray tracing may allow for calculation of various optical quality parameters, such as the point spread function (PSF) of the eye with the IOLs of the IOL model, from which one or more RpMTF/RMTF values can be obtained, see paragraphs” [0054-0055]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Campbell in view of Das to include a modulation transfer function (RpMTF) as taught by Canvas for the predictable result of improving the system by the advantage of calculating from the ray tracing a RpMTF or RMTF value; and selecting the IOL corresponding to the highest RpMTF or RMTF value for implanting in the subject eye as taught by Canvas in abstract
Regarding claim 36, the tangible computer-readable storage device according to claim 19 is rejected (see above).
Campbell in view of Das and Canovas Vidal teaches the tangible computer-readable storage device according to claim 19.
Canvas further teaches wherein step (2) further includes calculating from the ray tracing a modulation transfer function (MTF) value of the subject eye with the IOL model implanted (“calculating from the ray tracing a RpMTF or RMTF value; and selecting the IOL corresponding to the highest RpMTF or RMTF value for implanting in the subject eye”, [abstract], “calculating from the ray tracing a modulation transfer function (MTF)-based value, and selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye”, [0015]).
wherein the MTF is descriptive of transfer of frequency content from objects to images by the subject eye with the IOL model implanted (“One measurement of the quality of the system composed by the eye and the implanted IOL power is the modulation transfer function (MTF). This function shows how an optical system transfers the frequency content from the object to the image. … This function is closely related to contrast sensitivity measurements, and is also related to visual acuity when maximum contrast is considered. A human eye with excellent acuity can resolve about 30 sinusoidal cycles of black and white areas per degree, expressed in cycles per degree (cpd)   …. MTF may be related to spatial frequency in terms of sinusoidal cycles of black and white areas distinguishable per millimeter, expressed as cycles per millimeter”. [0040]),), and 
wherein step (3) includes comparing a plurality of calculated MTF values corresponding to the plurality of IOL models to identify a highest one of the MTF values, and identifying one IOL model from the plurality of IOL models corresponding to the highest one of the MTF values (“creating a customized model of the subject eye with each of a plurality of identified intraocular lenses (IOL) implanted, performing a ray tracing through that model eye; calculating from the ray tracing a RpMTF or RMTF value; and selecting the IOL corresponding to the highest RpMTF or RMTF value for implanting in the subject eye”, [abstract], “calculating from the ray tracing a modulation transfer function (MTF)-based value, and selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye”, [0015]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Campbell in view of Das to include calculation from the ray tracing a modulation transfer function (MTF) value of the subject eye, and include a plurality of calculated MTF values corresponding to the plurality of IOL models to identify a highest one of the MTF values, and identifying one IOL model from the plurality of IOL models, as taught by Canvas  for the predictable result of improving the system by the advantage of selecting the IOL corresponding to a highest one of the MTF value for implanting in the subject eye, and for predicting the optical quality for each individual IOL model in the customized eye model, to provide an improved accuracy in predicting optimal IOL power for patients whose eyes are inside as well as outside of the normal range, as taught by Canvas in at least paragraphs [0015, 0017 and 0019].
Regarding claim 37, the tangible computer-readable storage device according to claim 36 is rejected (see above).
Campbell in view of Das and Canovas Vidal teaches the tangible computer-readable storage device according to claim 36.
Canvas further teaches wherein the MTF is a radially averaged polychromatic modulation transfer function (RpMTF) or a monochromatic modulation transfer function (RMTF) (“creating a customized model of the subject eye with each of a plurality of identified intraocular lenses (IOL) implanted, performing a ray tracing through that model eye; calculating from the ray tracing a RpMTF or RMTF value” [abstract]; “calculating of the radially averaged polychromatic modulation transfer function (RpMTF) (or its monochromatic version (RMTF) if a monochromatic ray tracing is performed) … calculating from the ray tracing of the RpMTF/RMTF value may comprise calculating the area under a RpMTF/RMTF curve, wherein each curve pertains to the RpMTF/RMTF at a plurality of optical resolutions”, [0017]; “the ray tracing may allow for calculation of various optical quality parameters, such as the point spread function (PSF) of the eye with the IOLs of the IOL model, from which one or more RpMTF/RMTF values can be obtained, see paragraphs” [0054-0055]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the system of Campbell in view of Das to include a modulation transfer function (RpMTF)  as taught by Canvas  for the predictable result of improving the system by the advantage of calculating from the ray tracing a RpMTF or RMTF value; and selecting the IOL corresponding to the highest RpMTF or RMTF value for implanting in the subject eye to provide an improved accuracy in predicting optimal IOL power for patients whose eyes are inside as well as outside of the normal range, as taught by Canvas in at least paragraphs [abstract, 0015, 0017 and 0019].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872